Citation Nr: 0431116	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  96-02 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.	Entitlement to service connection for hearing loss.

2.	Entitlement to service connection for bilateral carpal 
tunnel syndrome.

3.	Entitlement to an initial rating in excess of 30 percent 
for bipolar disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1980 to 
January 1995.     

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision in 
which the RO granted service connection and assigned an 
initial noncompensable rating for bipolar disorder, effective 
January 10, 1995, and denied service connection for hearing 
loss and for bilateral carpal tunnel syndrome.  The veteran 
filed a notice of disagreement (NOD) in September 1995.  A 
statement of the case (SOC) was issued in December 1995, and 
the veteran filed a substantive appeal that same month.  

Because the claim  for a higher  rating for bipolar disorder 
involves a request for a higher initial evaluation following 
the grant of service connection, the Board has characterized 
this claim in light of the distinction noted in Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (distinguishing initial 
rating claims from claims for increased ratings for already 
service-connected disability).  Moreover, although, as noted 
in an April 1996 supplemental SOC (SSOC), the RO increased to 
30 percent the veteran's initial rating for bipolar disorder 
during the pendency of this appeal, inasmuch as a higher 
evaluation is available for this condition, and the veteran 
is presumed to seek the maximum available benefit for a 
disability, the claim for a higher initial rating remains 
viable on appeal.  Id.;  AB v. Brown, 6 Vet. App. 35, 38 
(1993).


FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.	There is no competent and probative evidence that the 
veteran currently has hearing loss recognized as a disability 
for VA purposes.

3.	There is no competent and probative evidence that the 
veteran currently has bilateral carpal tunnel syndrome.

4.	Since the January 10, 1995 effective date of the grant of 
service connection, the veteran's bipolar disorder has been 
manifested, at most, by symptoms of depression, 
responsiveness, and impaired speech; since discharge from the 
veteran's December 1995 to January 1996 hospitalization, the 
bipolar disorder has been deemed in remission.

5.	At no point since January 10. 1995 has the veteran's 
bipolar disorder resulted in social and industrial impairment 
that is greater than distinct, unambiguous, or moderately 
large in degree, or, since November 7, 1996, occupational and 
social impairment with more than an occasional decrease in 
work efficiency and intermittent inability to perform tasks.  


CONCLUSIONS OF LAW

1.	The criteria for service connection for hearing loss have 
not been met.             38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.385 (2004).

2.	The criteria for service connection for bilateral carpal 
tunnel syndrome have not been met.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2004).

3.	The criteria for an initial disability rating in excess of 
30 percent for bipolar disorder have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9432 
(2003); and 38 C.F.R. § 4.132, Diagnostic Code 9206 (as in 
effect prior to prior to November 7, 1996).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claims on appeal has 
been accomplished.  

Through the December 1995 SOC, the April 1996 and October 
1999 supplemental SSOCs, and the RO's letter of July 2004, 
the RO notified the veteran and his representative of the 
legal criteria governing the claims, the evidence that has 
been considered in connection with the appeal, and the bases 
for the denial of the claims.  Afterwards, they were given 
the opportunity to respond.  Thus, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support the claims.  

Pursuant to the aforementioned documents, the veteran has 
also been afforded the opportunity to present evidence and 
argument in support of his claims.  In a July 2004 letter 
sent to the veteran, the RO requested that the veteran 
provide authorization to enable it to obtain any outstanding 
private medical records, and information to enable it to 
obtain any VA or private treatment records, employment 
records, records from other Federal agencies, or records from 
state and local government agencies, as well as requested 
that the veteran submit any additional evidence in his 
possession.  Through this letter, the Board finds that the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
VA has been met.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b)).
 
The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to this claim (or 
claims).  As explained above, all of these requirements have 
been met in the instant case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a)
(West 2002) requires that notice to a claimant pursuant to 
the VCAA be provided
"at the time" that, or "immediately after," the Secretary 
receives a complete or
substantially complete application for VA-administered 
benefits.  In the case now before the Board, the documents 
meeting the VCAA's notice requirements were provided both 
before and after the rating action on appeal.  However, the 
Board finds that any lack of pre-adjudication notice in this 
case has not, in any way,  prejudiced the veteran.  

As indicated above, the RO issued the December 1995 SOC 
explaining what was needed to substantiate the claims on 
appeal within four months of the August 1995 rating decision 
on appeal, and the veteran was thereafter afforded the 
opportunity to respond.  Moreover, the RO notified the 
veteran of the VCAA duties to notify and assist in its letter 
of July 2004; in response to that letter, or at any other 
point during the pendency of this appeal, the veteran has not 
informed the RO of the existence of any evidence that has not 
already been obtained. 

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran.  As indicated below, the RO has 
arranged for the veteran to undergo numerous VA examinations. 
Moreover, the veteran has been given opportunities to submit 
evidence to support his claims; he has submitted treatment 
records dated from December 1995 to January 1996 from the 
Greenleaf Center, a private facility in Valdosta, Georgia, 
and letters dated July 1995, January 1998, and November 1999.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate any 
existing pertinent records that have not been obtained.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998);       Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on each of the claims on appeal.
 
II.	Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from  aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).  Service connection may be granted for a disability 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability is 
due to disease or injury that was incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d).  



A.	Hearing Loss

The veteran's service medical records (SMRs) reflect that on 
entrance examination in August 1980, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
10
10
10
LEFT
15
10
20
10
10

The veteran received subsequent audiological evaluations 
during his service.  An evaluation from August 1983 indicated 
a significant threshold shift.  Subsequent evaluations from 
October 1984, January 1985, and November 1989 revealed no 
signs of a significant threshold shift.  In connection with 
each in-service audiological evaluation, there was no 
documentation of any subjective complaints of hearing loss by 
the veteran. 

On separation examination in January 1995, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
10
20
15
LEFT
0
0
20
20
15

The veteran next underwent audiological testing in connection 
with an April 1995 VA audiological examination ordered by the 
RO.  At that time, pure tone thresholds, in decibels, were as 
follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
15
10
LEFT
0
0
10
10
10

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 96 percent in the left ear.

In his September 1995 NOD, the veteran stated that at  
separation, a physician advised him to file a claim with VA 
for service connection for hearing loss, and also informed 
him that he had moderate hearing loss in his left ear due to 
many years spent aboard military aircraft. 

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
3000, 4000, Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000 and 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC test are less than 94 percent.  38 C.F.R. § 3.385 (2004).  

Considering the evidence of record in light of the above 
criteria, the Board finds that the claim for service 
connection for hearing loss must be denied.  .  As indicated 
above, none of the veteran's in- or post-service audiological 
evaluations have yielded results that establish a hearing 
loss disability under the provisions of section 3.385.  As 
the competent evidence establishes that the veteran does not 
have hearing loss recognized as a disability for VA purposes, 
there simply is no predicate for a grant of service 
connection for hearing loss.  As indicated above, Congress 
has specifically limited entitlement to service connection 
for disease or injury to cases where such incidents have 
resulted in a disability.  See 38 U.S.C.A. § 1110.  Hence, in 
the absence of proof of the claimed disability (and, if so, 
of a nexus between that disability and service), there can be 
no valid claim for service connection.  Gilpin v. West, 155 
F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  

B.	Bilateral Carpal Tunnel Syndrome

SMRs include an August 1983 report of a medical evaluation 
documenting a 2-inch scar on the veteran's right forearm, 
with no  explanation provided as to the source of f the scar.  
The report of the veteran's separation examination includes a 
notation that the veteran had a burn mark on his right 
forearm that was 1.5 inches in length, and a similar mark on 
his left forearm that was 2 inches in length.  It was also 
noted that the veteran had discontinued taking Klonopin in 
December 1994 because of side effects of aching and sharp 
pains in his hands, arms, and legs.  The SMRs do not reflect 
any complaints or diagnosis of, or treatment specifically 
for, carpal tunnel syndrome.

On VA examination in April 1995, the veteran reported 
experiencing headaches since around 1993, at which time the 
veteran sought treatment from a physician for the problem.  
According to the veteran, this physician believed that two 
medications the veteran was taking at that time, Klonopin and 
Depakote, might be causing the headaches; as a result, in 
December 1994 the veteran stopped taking these medications, 
and thereafter, the headaches ceased.  The veteran also 
reported that during service he had experienced tingling in 
his left arm and left hand, and that these symptoms ended at 
the time that he stopped taking the above-noted medications.  
On physical examination, it was noted that the veteran was in 
no apparent distress.  Extremities were clear without 
clubbing, cyanosis, or edema.  The veteran was diagnosed with 
adverse reaction to either Klonopin or Depakote, with no 
sequelae since being taken off these medications.  

In a July 1995 letter, the veteran stated his belief that he 
had bilateral carpal tunnel syndrome.

The September 1995 NOD includes the veteran's statement that, 
during service, a military physician had informed him that he 
had bilateral carpal tunnel syndrome, and that he should 
receive treatment for this condition following his discharge.  
The veteran further stated that he was experiencing symptoms 
at that time of numbness and tingling in his fingers, hands, 
and feet.  The veteran also complained of weakness and 
stiffness in these areas.   

In his December 1995 substantive appeal, the veteran related 
that, during service, he experienced an allergic reaction to 
medication he was taking to treat his bipolar disorder, which 
involved the appearance of bumps and dark spots on his face, 
arms, and legs.  The veteran further stated that he 
subsequently began using different psychotropic medications, 
but that the spots continued to appear.  Also, according to 
the veteran, a military physician later informed him that the 
new medications were causing the veteran to experience sharp 
tingling pains.  The veteran also stated that after ceasing 
use of the new medications, no more new spots appeared; 
however, there remained marks on his arms, thighs, and legs 
that had not disappeared.     
On VA examination in May 1996, the veteran reported 
that,while on active duty, he developed chronic dermatitis, 
and that this condition has continued since service.  The 
examiner diagnosed a subjective history of chronic 
dermatitis, leaving small scars, that were not then found; 
and dry skin.

In this case, service connection for bilateral carpal tunnel 
syndrome must be denied because the first essential criterion 
for a grant of service connection-competent evidence of the 
claimed disability-has not been met.  There simply is no 
competent evidence that the veteran has, or ever has had, 
carpal tunnel syndrome.  

As noted above, SMRs do not include any medical evidence of 
carpal tunnel syndrome.  At  separation,. it was noted that 
the veteran had burn marks that were approximately 2inches in 
length on both of his forearms, however, there is no evidence 
of any underlying injury to either of the veteran's arms.  
Post service, on VA examination in April 1995, the veteran 
indicated having previously experiencing tingling in his left 
arm and left hand, but also clearly stated that these 
symptoms had ceased since during service when he stopped 
taking certain psychotropic medications.  The only other 
medical evidence pertaining to the veteran's upper 
extremities is a report of a May 1996 examination, which 
noted a diagnosis of a subjective history of chronic 
dermatitis, with small scars, not then  found, and dry skin; 
there were no findings with respect to any carpal tunnel 
syndrome.  Additionally, the veteran has neither presented, 
nor alluded to the existence of, any VA or private treatment 
and/or evaluation records that could provide competent and 
probative evidence that he presently has the claimed 
disability.

As discussed above, in the absence of competent evidence of 
the currently claimed disability, there can be no valid 
claim.  See Gilpin, 155 F.3d 1353; Brammer, 3 Vet. App. at 
225.  The Board also points out that pain, alone, does not 
constitute a disability for service connection purposes.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), aff'd 
sub nom.  Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. 
Cir. 2001); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  

C.	Conclusion

In considering each of the above-referenced claims, the Board 
has taken into consideration the veteran's assertions  
However, as a layperson without the appropriate medical 
training and expertise, the veteran is not competent to 
provide a probative opinion on a medical matter, to include 
whether he actually suffers from a hearing loss disability 
within the meaning of 38 C.F.R. § 3.385, or from bilateral 
carpal tunnel syndrome.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Similarly, the 
veteran's allegations as to what a military physician told 
him about hearing loss or carpal tunnel syndrome in service, 
do not constitute competent or probative evidence to support 
the claim.  See Robinette v. Brown, 8 Vet. App. 69, 77 
(1995).  

In the absence of competent and probative medical evidence 
establishing that the veteran has either of the disabilities 
for which service connection is sought, the claims for 
service connection for hearing loss and bilateral carpal 
tunnel syndrome must be denied.  As the competent evidence 
neither supports these claims, nor is in relative equipoise 
on the question of the existence of any currently claimed 
disability-the determinative question in each case-the 
benefit-of-the-doubt doctrine is not applicable in the 
adjudication of the claims.  See 38 U.S.C.A.            § 
5107(b); 38 C.F.R. §3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).

III.	Higher Rating

A.  Background

SMRs include a February 1994 report from a Medical Evaluation 
Board, which noted that the veteran had been hospitalized for 
treatment of symptoms of bipolar disorder since November 
1993, following an episode of hypomania.  On mental status 
examination by a psychiatrist, the veteran was alert, 
attentive, and well-groomed.  Speech was pressured, affected 
was elated, and the veteran's thought process was loose and 
tangential, and at times not comprehensible.  The veteran 
denied suicidal or homicidal ideation and also denied having 
any hallucinations.  Judgment and insight were poor, and 
concentration and memory were intact to testing.  The veteran 
was diagnosed with bipolar disorder, manic type.   

An August 1994 report from the Department of the Navy, 
Disability Evaluation Systems, included a notation that the 
veteran had been determined to be unfit for duty as a result 
of his bipolar disorder, manic type, and that this disability 
was of a degree of severity corresponding to a 30 percent 
rating.  

A December 1994 in-service treatment report documents that 
the veteran was hospitalized for a one-week period for 
bipolar disorder.  A mental status examination at this time 
showed that thought content and process were very appropriate 
to contents of speech, yet remained a little tangential; no 
illusions, delusions, or hallucinations were apparent; and 
judgment was fair and improving, although memory needed some 
improvement.  At discharge, the veteran voiced no suicidal or 
homicidal ideations, and no illusions, delusions, or 
hallucinations.  The attending physician diagnosed bipolar I 
disorder, with a most recent episode of mania with psychotic 
features, and noncompliance of treatment.    

In the report of a January 1995 separation examination, it 
was noted that the veteran had bipolar disorder, and that he 
had been receiving treatment for this condition since 
November 1993, to include the prescription of various 
psychotropic medications.  It was further noted that the 
veteran had been deemed unfit for duty as a result of his 
manic depression.    

In January 1995, the veteran filed a claim for service 
connection for bipolar disorder.

On VA examination in April 1995, the veteran denied any 
history of mood swings or depression, and reported no 
symptoms on either the depressive scale or the bipolar scale.  
The veteran reported that he did not then have any 
complaints, and that his objective at that time was returning 
to work.  He further stated that he regularly took part in 
restoring old furniture, hunting and fishing, and that he 
regularly attended religious services and was planning to 
teach a youth group.  

On mental status examination, the veteran was neat, clean, 
and appropriately dressed.  He was well-oriented as to time, 
place, and person with a good recall for recent and remote 
events.  He talked and related well.  The veteran's affect 
was adequate and appropriate, and his mood showed no evidence 
of anxiety or depression.  His thinking was not concrete, and 
he denied auditory or visual hallucinations or suicidal 
ideation.  He seemed to be testing reality adequately, and 
judgment and insight appeared intact.  On the basis of what 
the veteran  had stated at the time of the examination, the 
examiner indicated that he was unable to make a diagnosis.  
The examiner further stated that the veteran had not 
described any social or vocational impairments secondary to a 
psychiatric condition.  

In his September 1995 NOD, the veteran complained of 
sleeplessness in connection with his bipolar disorder, and 
also reported experiencing various dermatological side 
effects from the medications used to treat his bipolar 
condition.  

In its August 1995 rating decision, the RO granted service 
connection and assigned an initial 30 percent rating for 
bipolar disorder, effective January 10, 1995.

Records dated from December 1995 to January 1996 from the 
Greenleaf Center, document that the veteran was hospitalized 
at that facility for approximately one month, beginning in 
December 1995.  On admission, the veteran was mute and 
unresponsive.  He responded to internal and external stimuli.  
He whispered and mumbled in a manner that was at times 
incomprehensible, and was generally withdrawn and quiet, 
though at times he would become very agitated.  According to 
the veteran's family, he had become paranoid and suspicious, 
and had become severely depressed over a several day period; 
at the time of admission, the veteran continued to appear 
depressed.  His cognitive functioning could not be assessed.  
Insight and judgment were impaired, and his contact with 
reality was impaired as well.  The veteran was diagnosed on 
admission with major depression with psychotic features, 
ruling out bipolar disorder (depressed with psychosis), 
schizo-affective disorder, or schizophrenia (undifferentiated 
type, chronic, with acute exacerbation).  Also noted was that 
compliance with medication was questionable.  

Treatment records from this private facility further document 
that following a one-month course of treatment, the veteran's 
condition at discharge was of a euthymic mood and appropriate 
affect.  He was considered by the attending psychiatrist to 
be overconfident and in some degree in denial of his illness.  
He was not suicidal, homicidal, or psychotic.  The veteran's 
attitude was optimistic, and he was alert and well oriented.  
He was capable of returning to work.  Also noted was that his 
treating psychiatrist discussed with him the importance of 
compliance with medications.  A final diagnosis was provided 
of bipolar disorder, depressed type, in remission.  

In an April 1996 rating decision, the RO increased to 30 
percent the veteran's initial rating for service-connected 
bipolar disorder, effective January 10, 1995.

On VA examination in September 1999, it was noted that the 
veteran's mood was "fine," and that his affect had a full 
range.  There was no suicidal or homicidal ideation, or signs 
of any hallucinations or delusions.  Insight and judgment 
were good, and cognition was intact.  The examiner diagnosed 
bipolar disorder, in remission.  The examiner further noted 
that the veteran reported experiencing periodic nightmares on 
average of twice per month, but that overall there were no 
notable mental health problems other than bipolar disorder.  

In his November 1999 statement, the veteran reported problems 
with sleeplessness and side effects from various psychotropic 
medications prescribed for treatment of his bipolar disorder. 

B.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran. 38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  See Fenderson, 12 Vet. App. at 126.


In this case, the veteran's bipolar disorder was initially 
rated under 38 C.F.R.          § 4.132, Diagnostic Code 9206 
(in effect prior to November 7, 1996).  Initially, the Board 
notes that effective November 7, 1996 (during the pendency of 
this appeal), VA revised the criteria for diagnosing and 
evaluating psychiatric disabilities.  See 38 C.F.R. § 4.130, 
Diagnostic Code series 9200, 9300, 9400 and 9500 (2003).  As 
there is no indication that the revised criteria are intended 
to have retroactive effect, VA has the duty to adjudicate the 
claim only under the former criteria for any time period 
prior to the effective date of the new diagnostic codes, and 
to consider the revised criteria for the time period 
commencing on the effective date of the new provisions.  See 
Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3-
2000 (2000) and 7-2003 (2003).

Under the criteria for rating mental disorders in effect 
prior to November 7, 1996, a 30 percent rating for a bipolar 
disorder was assigned when there was definite impairment in 
the ability to establish or maintain effective and wholesome 
relationships with people and the psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  See 38 C.F.R. § 4.132, Diagnostic 
Code 9432 (as in effective prior to November 7, 1996).  The 
term "definite" has been construed as "distinct, 
unambiguous, and moderately large in degree," and 
representing a degree of social and industrial inadaptability 
that is "more than moderate but less than rather large."  
O.G.C. Prec. 9-93, 59 Fed. Reg. 4752 (1994).  See also Hood 
v. Brown, 4 Vet. App. 301 (1993).

A 50 percent rating was assigned when the ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired and, by reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.  See 38 C.F.R. § 4.132, 
Diagnostic Code 9432 

A 70 percent evaluation required that the ability to 
establish and maintain effective or favorable relationships 
was severely impaired and that the psychoneurotic symptoms 
were of such severity and persistence that there was severe 
impairment of the ability to obtain or retain employment.  
Id. 

To warrant a 100 percent evaluation, the attitudes of all 
contacts except the most intimate must have been so adversely 
affected as to result in virtual isolation in the community; 
or there must have been totally incapacitating symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or, as a result of the psychiatric 
disability, the individual must have been unable to obtain or 
retain employment.  Id.   The Board notes that these three 
criteria provide three independent bases for granting a 100 
percent disability evaluation.  See Johnson v. Brown, 7 Vet. 
App. 94, 97 (1994).

Under the revised criteria for rating psychiatric disorders, 
(in effect since November 7, 1996), a 30 percent rating is 
assigned when there is occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
See 38 C.F.R. § 4.130, Diagnostic Code 9432.  

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent evaluation is demonstrated by occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  
Id.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent ability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and 
memory loss for names of closes relatives, own occupation, or 
own name.  Id.

Considering the medical evidence in light of the above-noted 
criteria, the Board finds that an initial evaluation no 
higher than the currently assigned 30 percent rating is 
warranted under either the former or revised rating criteria.   

With regard to the former rating criteria, the evidence does 
not demonstrate that, at any point since the effective date 
of the grant of service connection, the veteran's ability to 
establish or maintain effective or favorable relationships 
with people has been, at least, considerably impaired and, by 
reason of psychoneurotic symptoms, his reliability, 
flexibility and efficiency levels were so reduced as to 
result in at least considerable industrial impairment (which 
as noted above, corresponds to the next higher, 50 percent, 
rating under the former criteria).  On VA examination in 
April 1995, the most detailed and thorough evaluation of the 
veteran's bipolar disorder for the period during which the 
former rating criteria is applicable, the veteran reported 
that he did not have any specific complaints at that time, 
and his plan was return to work.  He further stated that he 
regularly attended religious services and was planning to 
teach a youth group.  On mental status examination, the 
veteran was neat and appropriately dressed, and he talked and 
related well.  Affect was adequate and appropriate, mood 
showed no evidence of anxiety or depression, and he seemed to 
be testing reality adequately.  The examiner was unable to 
diagnose any mental disorder, and furthermore stated that the 
veteran had not described any social or vocational 
impairments secondary to a psychiatric condition.  

Additionally, while the evidence shows that the veteran was 
hospitalized at the Greenleaf Center from December 1995 to 
January 1996, for psychiatric symptoms including 
unresponsiveness, depression, and impaired speech, at 
discharge, the treating psychiatrist diagnosed bipolar 
disorder, depressed type, that was in remission, and opined 
that the veteran was capable of returning to work.  Also 
noted at this time was that the veteran demonstrated a 
euthymic mood and an appropriate affect, and that various 
medications were prescribed to treat the veteran's bipolar 
disorder.  There is no other medical evidence prior to 
November 7, 1996 reflecting any additional adverse 
ymptomatology related to the veteran's bipolar disorder.  
This evidence is consistent with the criteria for no more 
than the 30 percent rating under the former criteria.  

Further, considering the evidence after the the November 7, 
1996 change in regulation in light of the revised criteria, 
the Board  finds that the criteria for a rating in excess of 
the currently assigned 30 percent also have not been met.  On 
VA examination in September 1999, the only medical evidence 
since the effective date of the revised criteria that 
pertains to the veteran's service-connected bipolar disorder, 
the veteran's affect was demonstrative of a full range, and 
there was no suicidal or homicidal ideation, or signs of 
hallucinations or delusions.  Insight and judgment were good, 
and cognition was intact.  The examiner diagnosed disorder 
that was in remission, and further stated that no other 
mental health problems were apparent.  

The Board finds that the veteran's condition as demonstrated 
on examination in September 1999, is indicative of no more 
than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks, consistent with the 
criteria for the currently assigned 30 percent evaluation.  
The symptoms associated with the veteran's bipolar disorder 
do not meet the criteria for at least the next higher, 50 
percent, evaluation.  As noted above, a 50 percent rating is 
warranted for occupational and social impairment with reduced 
reliability and productivity, due to certain symptoms; 
however, the evidence does not include any findings of a 
flattened affect, impaired speech, panic attacks, impaired 
memory, disturbances of motivation and mood, or any other 
symptoms characteristic of the 50 percent rating.  

Under these circumstances, the Board must conclude that that 
no more than a 30 percent rating for the veteran's bipolar 
disorder, is appropriate under either the former or revised 
criteria.  As the criteria for the next higher, 50 percent 
rating have not been met, it logically follows that the 
criteria for the even higher 70 percent or 100 percent rating 
likewise have not been met.   

Accordingly, the the Board must conclude that the record 
presents no basis for staged rating for bipolar disorder, 
pursuant to Fenderson, and that the claim for a initial 
rating for that disability in excess of 30 percent must be 
denied.  In reaching these conclusions, the Board has 
considered the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the veteran's 
claim, that doctrine is not for application in the instant 
appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 53-56.



ORDER

Service connection for hearing loss is denied.

Service connection for bilateral carpal tunnel syndrome is 
denied.

An initial rating in excess of 30 percent for bipolar 
disorder is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



